DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JIANGNING REN,
                              Appellant,

                                    v.

                  BMW BANK OF NORTH AMERICA,
                           Appellee.

                              No. 4D20-2553

                              [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2018-CA-
010633-XXXX-MB.

   Jiangning Ren, Boynton Beach, pro se.

   Amy E. Stoll of Older Lundy & Alvarez, Tampa, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.